Citation Nr: 1642384	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right toe disability, claimed as right big toe pain.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot disability manifested by radiating pain down the lower back to the right leg and bottom of right foot.  

3.  Entitlement to service connection for a right toe disability, claimed as right big toe pain, to include as due to service-connected disability.  

4.  Entitlement to service connection for a right foot disability manifested by radiating pain down the lower back to the right leg and bottom of right foot, to include as due to service-connected disability.  

5.  Entitlement to service connection for a right leg disability manifested by radiating pain down the lower back to the right leg and bottom of right foot, claimed as possible sciatica or neuropathy, to include as due to service-connected disability.  

6.  Entitlement to service connection for a right hand disability, claimed as fingertips of the second and third digits of the right hand.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 25, 1989, to October 16, 1992, and from March 3, 2000, to March 24, 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of this proceeding is associated with the claims file.  

As noted at the hearing, although the Veteran's right hand disability claim was originally characterized as fingertips of the second and third digits of the hand, it is appropriate to expand the scope of the claim to include the entire right hand given the Veteran's reported symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Additionally, the Board recognizes that the RO has characterized the Veteran's claim for service connection for radiating pain down the lower back to the right leg and bottom of the right foot as a single, original claim.  However, in July 2011, the Board denied a claim for service connection for a right foot disability.  Of significant note, in denying the Veteran's claim, the Board considered whether the Veteran's claimed right foot disability was due to neurologic abnormalities associated with lumbosacral strain.  

Given that a portion of the Veteran's current claim for service connection for radiating pain down the lower back to the right leg and bottom of the right foot appears to encompass the same right foot disease or injury that was previously addressed by the Board in July 2011, the Board finds that it is appropriate to bifurcate the Veteran's claim into two separate claims: one for service connection for a right foot disability manifested by radiating pain, and one for service connection for a right leg disability manifested by radiating pain.  38 U.S.C.A. § 7104(b) (providing that in general, "when a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered"); Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008) (providing that the "factual basis" of a claim for service connection is the underlying disease or injury).  As such, the Board must consider whether new and material evidence has been received to reopen a claim for service connection for a right foot disability manifested by radiating pain.  See 38 C.F.R. §§ 20.1100(a); 38 C.F.R. § 3.156(a).  Moreover, the Board's decision to treat the Veteran's claim for service connection for radiating pain as two separate claims does not cause any prejudice to the Veteran because the Board is reopening the claim for service connection for a right foot disability and remanding it for further development.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The issues of entitlement to service connection for a right leg disability manifested by radiating pain, a right foot disability manifested by radiating pain, a right toe disability, and a right hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An unappealed May 2009 rating decision denied entitlement to service connection for right toe pain and throbbing as secondary to service-connected lumbosacral strain, as there was no current diagnosis for a right toe condition, and there was no evidence that the claimed condition was related to service-connected lumbosacral strain or to the Veteran's active service.  

2.  New and material evidence received since the May 2009 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a right toe disability.  

3.  A July 2011 Board decision denied entitlement to service connection for a right foot disability, as the Board found that preponderance of the evidence was against finding that the Veteran's claimed foot disability was related to his active military service or to a service-connected disability.  

4.  New and material evidence received since the July 2011 Board decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a right foot disability.  


CONCLUSIONS OF LAW

1.  The May 2009 rating decision, which denied the Veteran's claim for service connection for right toe pain and throbbing, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2015).  

2.  The additional evidence received since the May 2009 rating decision is new and material, and the claim for service connection for a right toe disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

3.  The July 2011 Board decision, which denied the Veteran's claim for service connection for a right foot disability, became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100(a) (2015).  

4.  The additional evidence received since the July 2011 Board decision is new and material, and the claim for service connection for a right foot disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, given the favorable disposition below as to reopening the claims of entitlement to service connection for right toe and right foot disabilities, the Board need not assess VA's compliance with the Veterans Claims Assistance Act with respect to reopening these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See id. at 120-23.  

	Right Toe Disability

The RO denied the Veteran's original claim for service connection for a right foot injury in July 2002.  In pertinent part, the RO denied the Veteran's claim because although the Veteran's service treatment records showed treatment for right big toe pain in 1992 and a diagnosis of posttraumatic capsulitis, the RO found that there was no treatment for a right foot injury during service.  The RO also noted that although a VA examination report showed a diagnosis of right plantar fasciitis, there was no treatment for plantar fasciitis while in service.  As the Veteran never initiated an appeal of the RO's July 2002 decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  

As noted above, the Veteran has previously sought service connection for right and left foot disabilities, to include as due to service-connected disability, and the Board denied the Veteran's claims in July 2011.  The Board's denial of the bilateral foot claims addressed plantar fasciitis, pes planus, and heel spurs; thus, these conditions will not be further addressed unless necessary to clarify the Veteran's claim for service connection for a right toe disability.  

In May 2009, the RO denied the Veteran's claim for service connection for right toe pain and throbbing.  In pertinent part, the RO denied the Veteran's claim because a VA examination report showed no current diagnosis, and there was no evidence indicating that the Veteran's claimed condition was related to service-connected lumbosacral strain or to his active military service.  As the Veteran never initiated an appeal of the RO's May 2009 decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  The Veteran filed the instant claim to reopen the issue of entitlement to service connection for a right toe disability in June 2009.  

At the time of the last final rating decision in May 2009, whereby the RO denied the Veteran's claim of entitlement to service connection for right toe pain and throbbing, the evidence consisted of the Veteran's service treatment records from his first period of service, VA examination reports dated in April 2001 and February 2009, private treatment records from Kaiser Permanente, VA treatment records dating from December 2008 to January 2009, and lay statements.  

Additional evidence presented since the May 2009 rating decision includes VA treatment records dated through July 2013; VA examination reports and/or medical opinions dated in April 2010, April 2011, and November 2012; and a letter from VA physician Dr. N. Ali dated in April 2013.  Particularly in light of the letter from Dr. Ali, which includes a positive etiology opinion regarding the claimed condition, the Board concludes that the additional evidence presented is new and material because it was not of record at the time of VA's final rating decision in May 2009, and it raises a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for a right toe disability pursuant to 38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.  

	Right Foot Disability

As noted above, the Veteran has previously sought service connection for a right foot disability, to include as due to service-connected disability, and the Board denied the Veteran's claim in July 2011.  In its July 2011 order, the Board found that there were diagnoses of plantar fasciitis and pes planus during the course of the appeal period.  The Board addressed the issue of whether radiculopathy associated with service-connected lumbosacral strain was the cause of the Veteran's symmetrical foot pain, and it found that the preponderance of the evidence was against a finding that the Veteran's right foot disability was related to his active service or to a service-connected disability.  The Board's decision became final on July 1, 2011, the date upon which the decision was stamped with a mailing date.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

At the time of the Board's July 2011 denial of Veteran's claim, the evidence consisted of the Veteran's service treatment records from his first period of service; VA examination reports and/or medical opinions dated in November 2006, August 2008, February 2009, April 2010, and April 2011; VA treatment records dated through October 2009; and lay statements.  

Additional evidence presented since the July 2011 Board decision includes VA treatment records dated through July 2013, a February 2013 VA EMG consult note that includes an impression of right facet mediated lower back pain with piriformis syndrome, and the above-noted April 2013 letter from VA physician Dr. Ali.  Particularly in light of the letter from Dr. Ali, in which he associated the shooting pain from Veteran's lower back into the bottom of his right foot with piriformis syndrome and opined that the condition was at least as likely as not due to service-connected lumbosacral strain, the Board concludes that the additional evidence presented is new and material.  Specifically, it was not of record at the time of Board's July 2011 final decision, and it raises a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for a right foot disability pursuant to 38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.  



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right toe disability is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for a right foot disability is reopened, and to this extent only, the appeal is granted.  


REMAND

Before a decision can be reached on the Veteran's claims for service connection for a right leg disability manifested by radiating pain, a right foot disability manifested by radiating pain, a right toe disability, and a right hand disability, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

	Right Leg and Right Foot Disabilities

As set forth in a September 2009 statement and the Veteran's June 2016 testimony, the Veteran contends that he has had shooting pain from the right side of his lower back that extends down his buttock, hip, the back side of his right leg, and down to his right foot.  The Veteran maintains that while the sensation was initially intermittent, it is now almost constant.  The Veteran asserts that the radiating pain is due to his service-connected lumbosacral strain.  

In a September 2009 VA podiatry treatment record, the Veteran reported bilateral tingling and burning involving the feet, in addition to pain, and he discussed his in-service toe injury.  The assessment was chronic foot pain/bilateral fasciitis and radiculopathy.  The provider noted that radiculopathy may be a cause of some or all of the Veteran's bilateral, symmetrical foot pain.  The Board also observes that in the April 2010 VA foot examination report, the examiner noted that the Veteran had difficulty with toe standing to demonstrate heel inversion due to low back pain complaints and sciatica.  

The Veteran was afforded a VA examination pertaining to his radiating pain in November 2010.  The examiner noted the Veteran's reported symptoms of radiating pain and his right leg feeling heavy and weak.  The examiner noted that the Veteran's condition did not cause generalized muscle weakness, wasting, or atrophy.  The Veteran's neurological examination was within normal limits, and there was no objective evidence of radiating pain on movement.  The examiner gave a diagnosis of lumbosacral strain, noting that there were no objective signs of peripheral nerve involvement.  

As provided in a February 2013 VA EMG consult note, the Veteran had long-standing pain and paresthesia that radiated from the Veteran's back to the sole of his right foot, and past MRIs were unremarkable.  Based on the EMG, there was no electrodiagnostic evidence of a right lumbosacral radiculopathy affecting the L2-S1 nerve roots, or of a peripheral neuropathy affecting the lower extremities.  The clinical impression was right-mediated lower back pain with piriformis syndrome.  The Board notes that the piriformis is a muscle located in the buttock that rotates the thigh.  See Dorland's Illustrated Medical Dictionary 1209 (32d ed. 2012).  

In the April 2013 letter from Dr. Ali, he opined that it was at least as likely as not that the Veteran's sciatica condition was due to his service-connected lumbosacral strain.  Dr. Ali noted that the Veteran experienced shooting pain from his right lower back down to the bottom of his right foot and that he was given a diagnosis of piriformis syndrome, which causes sciatica.  However, Dr. Ali did not offer rationale to support his opinion that the condition was caused by lumbosacral strain.  

In light of the above-noted history, the Board finds that a supplemental medical opinion is needed prior to adjudicating the Veteran's claims, as it is unclear from the record whether the Veteran's piriformis syndrome was caused, or aggravated, by his service-connected lumbosacral strain.  It is also unclear whether the Veteran's claimed right foot disability might be caused by, aggravated by, or otherwise related to, his service-connected lumbosacral strain and/or piriformis syndrome.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (providing that once VA undertakes an effort to provide an examination, it must ensure the examination was adequate).  

	Right Toe Disability

The Veteran contends that he has a right toe disability resulting from a 1992 injury that occurred when he hit his toe on metal while working in a warehouse.  The Veteran maintains that he continues to feel pain in his toe.  At the June 2016 hearing, the Veteran also suggested that his service-connected lumbosacral strain and/or non-service connected piriformis syndrome might have aggravated his claimed right toe disability.  

Service treatment records reveal that in August 1992, the Veteran was treated for a complaint involving a painful right big toe, which was injured three weeks prior.  The assessment was posttraumatic capsulitis of the right 1st metatarsophalangeal joint.  The injury was noted to be resolved approximately three weeks later.  

As detailed above, the record includes various VA foot examination reports and/or medical opinions.  Of significant note, the November 2012 examiner found that the Veteran's 1992 diagnosis for traumatic capsulitis of the right big toe resolved in a couple of months, adding that X-rays were negative for fractures.  The examiner opined that it was less likely than not that the claimed right toe disability was due to service, noting there was no permanent damage or objective findings related to the Veteran's reported pain.  

In Dr. Ali's April 2013 letter, he opined that the Veteran's claimed right toe disability was at least as likely as not caused by the 1992 warehouse injury, noting that the Veteran has "severe arthritis to this day because of this injury."  Dr. Ali did not provide supporting rationale; moreover, there is no evidence of record, such as diagnostic imaging, that documents arthritis involving the Veteran's right big toe.  The most recent X-ray of record is dated in February 2009, and it only provided evidence of small bilateral heel spurs.  

In light of the above, it is unclear whether the Veteran has had a diagnosis of arthritis of the big right toe during the course of the appeal.  Thus, a clarifying medical opinion is needed on remand.  See 38 C.F.R. § 3.159(c)(4); see also Barr, 21 Vet. App. at 311-12.  Additionally, given the Veteran's contention that his claimed right toe disability was aggravated by service-connected lumbosacral strain and/or non-service connected piriformis syndrome, a medical opinion that addresses the etiology of the Veteran's claimed condition is warranted on remand.  See 38 C.F.R. § 3.159(c)(4).  

	Right Hand Disability

The Veteran testified that during service, his right hand was caught in a closed car door, which resulted in smashed and curved fingers, as well as a half-inch cyst.  The Veteran reported that his nails subsequently fell off.  The Veteran detailed that over time, he has experienced increased pain in his right hand, and he also has limited hand and finger strength.  

The Veteran's service treatment records show that in November 1989, he was treated for a smashed right hand after a car door closed on his second and third fingers.  The assessment was soft tissue injury to second and third right fingers.  

The Veteran was afforded a VA hand examination in November 2012.  The examiner noted the Veteran's 1989 right hand crush injury but found no current diagnosis.  The examiner noted that the 1989 injury resolved, and though the Veteran reported increased pain and numbness in the mid-1990s, there was no objective evidence of current damage or loss of use.  He opined that it was less likely than not that the claimed condition was due to the Veteran's in-service injury.  

In the above-noted April 2013 letter, Dr. Ali opined that the Veteran's claimed right hand disability was at least likely as not due to the 1989 in-service injury.  Dr. Ali noted that the Veteran has weakness and severe arthritis in his second and third fingers, in addition to muscle spasms in his hand.  He did not provide supporting rationale, and there is no other evidence of record, such as diagnostic imaging, showing arthritis in the Veteran's second and third fingers.  The Board notes that although a September 2009 VA treatment record indicates that the Veteran might have had an X-ray of the right hand around that time, there is no report of record.  

In light of the above, it is unclear whether the Veteran has had a diagnosis of arthritis involving his right hand during the course of the appeal.  Thus, a clarifying medical opinion is needed on remand.  See 38 C.F.R. § 3.159(c)(4); see also Barr, 21 Vet. App. at 311-12.  

Finally, the record reflects that VA treatment records were last associated with the Veteran's claims file in October 2014.  On remand, the AOJ should associate any outstanding VA treatment records with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.

In particular, obtain all outstanding VA treatment records dated October 2014 and later, in addition to any outstanding diagnostic imaging reports dated June 2009 and later.  

Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, obtain a medical opinion from an appropriate examiner regarding the nature and etiology of the Veteran's claimed right leg disability.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following inquiry, and all findings should be set forth in detail:  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's piriformis syndrome was caused OR aggravated by service-connected lumbosacral strain.  

In rendering such opinion, the examiner should note and address the February 2013 VA EMG consult, the November 2010 VA examination report, and the Veteran's contention, as set forth in his September 2009 statement, that he has had shooting pain from his right lower back down to his right foot since the 2000 in-service injury to his back that caused lumbosacral strain, and that the pain was intermittent but is now constant.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If service-connected lumbosacral strain is found to aggravate piriformis syndrome, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development requested in numbers (1) and (2) above, obtain a medical opinion from an appropriate examiner regarding the nature and etiology of the Veteran's claimed right foot disability.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following inquiry, and all findings should be set forth in detail:  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that the claimed right foot disability, which is manifested by radiating pain from the lower back to the bottom of the foot, was caused OR aggravated by service-connected lumbosacral strain and/or non-service connected piriformis syndrome.  

In rendering such opinion, the examiner should note and address the September 2009 VA podiatry treatment record noting that radiculopathy may be a cause of some or all of the Veteran's foot pain, the April 2010 VA examination report noting difficulty performing toe standing due to low back complaints and sciatica, the November 2010 VA examination report, the February 2013 VA EMG consult, and the Veteran's contention that he has had shooting pain from his right lower back down to his right foot since the 2000 in-service injury to his back that caused lumbosacral strain, and that the pain was intermittent but is now constant.  
            
"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If lumbosacral strain or piriformis syndrome is found to aggravate a right foot disability, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	After completing the development requested in numbers (1) and (2) above, obtain a medical opinion from an appropriate examiner regarding the nature and etiology of the Veteran's claimed right toe disability.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following inquiry, and all findings should be set forth in detail:  

(a)  The examiner should clarify whether the Veteran has arthritis of the big right toe.  

If arthritis is not identified, the examiner should address the April 2013 letter from VA physician Dr. Ali indicating that the Veteran had "severe arthritis" affecting his big right toe.  

(b)  If arthritis is identified, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it is etiologically related to the Veteran's active service.  

(c)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that the claimed right toe disability was caused OR aggravated by service-connected lumbosacral strain and/or non-service connected piriformis syndrome.  

In rendering such opinion, the examiner should note and address the September 2009 VA podiatry treatment record noting that radiculopathy may be a cause of some or all of the Veteran's bilateral, symmetrical foot pain, and the April 2010 VA examination report noting difficulty performing toe standing due to low back complaints and sciatica.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If lumbosacral strain and/or piriformis syndrome is found to aggravate a right toe disability, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

5.	After completing the development requested in number (1) above, obtain a medical opinion from an appropriate examiner regarding the nature and etiology of the Veteran's claimed right hand disability.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following inquiry, and all findings should be set forth in detail:  

(a)  The examiner should clarify whether the Veteran has arthritis of the right hand.  

If arthritis is not identified, the examiner should address the April 2013 letter from VA physician Dr. Ali indicating that the Veteran had "severe arthritis" in his second and third fingers.  

(b)  If arthritis is identified, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it is etiologically related to the Veteran's active service.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  
            
6.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claims.  If any of the benefits sought are not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matters should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


